Exhibit 10.4

Subordinated Note

July 31, 2006

For Value Received, the undersigned, JBH Receivables LLC, a Delaware limited
liability company (the “Buyer”), promises to pay to J.B. Hunt Transport, Inc.
(“Transport”), a Georgia corporation (the “Originator”), on the terms and
subject to the conditions set forth herein and in the Purchase Agreement
referred to below, the principal sum of the aggregate unpaid purchase price of
all Receivables purchased from time to time by the Buyer from the Originator
pursuant to such Purchase Agreement, as such unpaid purchase price is shown in
the records of the Originator.

1. Purchase Agreement.  This promissory note (this “Subordinated Note”) is the
Subordinated Note described in, and is subject to the terms and conditions set
forth in, that certain Purchase and Sale Agreement dated as of the date hereof
(as the same may be amended or otherwise modified from time to time, the
“Purchase Agreement”), by and between the Originator and the Buyer.  Reference
is hereby made to the Purchase Agreement for a statement of certain other rights
and obligations of the Originator and the Buyer.

2. Definitions.  Capitalized terms used (but not defined) herein have the
meanings assigned thereto in the Purchase Agreement and in Schedule I to the
Receivables Sale Agreement dated as of the date hereof among the, the
Originator, the Buyer, Windmill Funding Corporation (“Windmill”) and ABN AMRO
Bank N.V., as Agent for the Purchasers and the Committed Purchasers party
thereto (the “Committed Purchasers”) (as it may be amended or otherwise modified
from time to time, the “Receivables Sale Agreement”).  In addition, as used
herein, the following terms have the following meanings:

Bankruptcy Proceedings:  As defined in clause (b) of paragraph 9 hereof.

Final Maturity Date:  The forty-fifth (45th) day following the Final Payout
Date.

Final Payout Date:  means the date on which all amounts payable to the Agent and
the Purchasers under the Receivables Sale Agreement have been paid in full and
the Aggregate Commitment has been terminated.

Interest Period:  The period from and including a Settlement Date (or, in the
case of the first Interest Period, the date hereof) to but excluding the next
Settlement Date.

Senior Interest:  Collectively, (i) the obligation of the Buyer and the
Collection Agent to set aside, and to turn over, Collections and other proceeds
of the Receivables and other collateral pledged to the Agent for the benefit of
the Committed Purchasers pursuant to the Receivables Sale Agreement and (ii) all
other obligations of the Buyer that are due and payable to any Senior Interest
Holder under the Receivables Sale Agreement, together with all interest accruing
on any such amounts after the


--------------------------------------------------------------------------------




commencement of any Bankruptcy Proceedings (as defined herein), notwithstanding
any provision or rule of law that might restrict the rights of any Senior
Interest Holder, as against the Buyer of anyone else, to collect such interest.

Senior Interest Holders:  Collectively, the Purchasers, the Agent, the other
Windmill Funding Sources and the Indemnified Parties (as defined in Section 6.1
of the Receivables Sale Agreement).

3. Interest.  Subject to the provisions set forth below, the Buyer promises to
pay interest on this Subordinated Note as follows:

(a) Prior to the Final Payout Date, the aggregate unpaid purchase price owing to
the Originator under the Purchase Agreement from time to time outstanding during
any Interest Period shall bear interest at a rate per annum equal to the LIBOR
as in effect from time to time on the first Business Day of each Settlement
Period, as determined by the Originator, plus (a) the “Eurodollar Margin” as set
forth in that certain Senior Revolving Credit Facility Agreement dated as of
April 27, 2005, as amended, among the Parent, various commercial banking
institutions, Bank of America, N.A., as Administrative Agent, and various other
parties thereto, plus (b) .60%; and

(b) From (and including) the Final Payout Date to (but excluding) the date on
which the entire aggregate unpaid purchase price owing to the Originator under
the Purchase Agreement is fully paid, the aggregate unpaid purchase price owing
to the Originator under the Purchase Agreement from time to time outstanding
shall bear interest at a rate per annum equal to the LIBOR as in effect from
time to time on the first Business Day of each Settlement Period, as determined
by the Originator, plus (a) the “Eurodollar Margin” as set forth in that certain
Senior Revolving Credit Facility Agreement dated as of April 27, 2005, as
amended, among the Parent, various commercial banking institutions, Bank of
America, N.A., as Administrative Agent, and various other parties thereto, plus
(b) .60%;

but in no event in excess of the maximum rate permitted by law.  In this event
that, contrary to the intent of the Originator and Buyer, Buyer pays interest
hereunder and it is determined that such interest rate was in excess of the then
legal maximum rate, then that portion of the interest payment representing an
amount in excess of the then legal maximum rate shall be deemed a payment of
principal and applied against the principal then due hereunder.

4. Interest Payment Dates.  Subject to the provisions set forth below, the Buyer
shall pay accrued interest on this Subordinated Note on each Settlement Date,
and shall pay accrued interest on the amount of each principal payment made in
cash on a date other than a Settlement Date at the time of such principal
payment.

5. Basis of Computation.  Interest accrued hereunder shall be computed for the
actual number of days elapsed on the basis of a 360 day year and actual days
elapsed.

2


--------------------------------------------------------------------------------




 

6. Principal Payment Dates.  Subject to the provisions set forth below, payments
of the principal amount of this Subordinated Note shall be made as follows:

(a) The principal amount of this Subordinated Note shall be reduced from time to
time pursuant to Sections 3.2 of the Purchase Agreement;

(b) The entire remaining outstanding balance of this Subordinated Note shall be
paid on the Final Maturity Date.

Subject to the provisions set forth below, the principal amount of and accrued
interest on this Subordinated Note may be prepaid on any Business Day without
premium or penalty.

7. Payments.   All payments of principal and interest hereunder are to be made
in lawful money of the United States of America.

8. Enforcement Expenses.  In addition to and not in limitation of the foregoing,
but subject to the provisions set forth below and to any limitation imposed by
applicable law, the Buyer agrees to pay all expenses, including reasonable
attorneys’ fees and legal expenses, incurred by the Originator in seeking to
collect any amounts payable hereunder which are not paid when due.

9. Provisions Regarding Restrictions on Payment.  The Buyer covenants and
agrees, and the Originator, by its acceptance of this Subordinated Note,
likewise covenants and agrees on behalf of itself and any holder of this
Subordinated Note, that the payment of the principal amount of, and interest on,
this Subordinated Note is hereby expressly subject to certain restrictions set
forth in the following clauses of this paragraph 9:

(a) No payment or other distribution of the Buyer’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note except to the extent such payment or
other distribution is permitted under the Purchase Agreement and the Receivables
Sale Agreement;

(b) In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to the Buyer, whether voluntary
or involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of the Buyer or any sale of
all or substantially all of the assets of the Buyer (such proceedings being
herein collectively called “Bankruptcy Proceedings”), the Senior Interests shall
first be paid and performed in full and in cash before the Originator shall be
entitled to receive and to retain any payment or distribution in respect to this
Subordinated Note.  In order to implement the foregoing, the Originator hereby
irrevocably agrees that the Agent, in the name of the Originator or otherwise,
may demand, sue for, collect, receive and receipt for any and all such payments
or distributions, and the file, prove and vote or consent in any such Bankruptcy
Proceedings with respect to any and all claims of the Originator relating to
this Subordinated Note, in each case until the Senior Interests shall have been
paid and performed in full and in cash;

3


--------------------------------------------------------------------------------




(c) In the event that the Originator receives any payment or other distribution
of any kind or character from the Buyer or from other source whatsoever, in
respect of this Subordinated Note, other than as expressly permitted by the
terms of this Subordinated Note, such payment or other distribution shall be
received for the sole benefit of the Senior Interest Holders and shall be turned
over by the Originator to the Agent (for the benefit of the Senior Interest
Holders) forthwith;

(d) Notwithstanding any payments or distributions received by the Senior
Interest Holders in respect of this Subordinated Note, while any Bankruptcy
Proceedings are pending the Originator shall not be subrogated to the then
existing rights of the Senior Interest Holders in respect of the Senior
Interests until the Senior Interests have been paid and performed in full and in
cash.  Upon the occurrence of the Final Payout Date, the Originator shall be
subrogated to the then existing rights of the Senior Interest Holders, if any;

(e) The Provisions set forth in this Section 9 are intended solely for the
purpose of defining the relative rights of the Originator, on the one hand, and
the Senior Interest Holders on the other hand.  Nothing contained in this
Subordinated Note is intended to or shall impair, as between the Buyer, its
creditors (other than the Senior Interest Holders) and the Originator, the
Buyer’s obligation, which is unconditional and absolute, to pay the Originator
the principal of and interest on this Subordinated Note as and when the same
shall become due and payable in accordance with the terms hereof or to affect
then relative rights of the Originator and creditors of the Buyer (other than
the Senior Interest Holders);

(f) The Originator shall not, until the Senior Interests have been paid and
performed in full and in cash, transfer, pledge or assign, or commence legal
proceedings to enforce or collect this Subordinated Note or any rights in
respect hereof;

(g) The Originator shall not, without the advance written consent of the Agent,
commence, or join with any other Person in commencing, any Bankruptcy
Proceedings with respect to the Buyer until at least one year and one day shall
have passed since the Final Payout Date shall have occurred;

(h) If, at any time, any payment (in whole or in part) of any Senior Interest is
rescinded or must be restored or returned by a Senior Interest Holder (whether
in connection with Bankruptcy Proceedings or otherwise), these provisions shall
continue to be effective or shall be reinstated, as the case may be, as though
such payment had not been made;

(i) The Originator hereby waives; (i) notice of acceptance of these provisions
by any of the Senior Interest Holders; (ii) notice of the existence, creation,
non-payment or non-performance of all or any of the Senior Interests; and
(iii) all diligence in enforcement, collection or protection of, or realization
upon, the Senior Interests, or any thereof, or any security therefor;

4


--------------------------------------------------------------------------------




 

(j) These provisions constitute a continuing offer from the holder of this
Subordinated Note to all Persons who become the holders of, or who continue to
hold, Senior Interests; and these provisions are made for the benefit of the
Senior Interest Holders, and the Agent or the Purchaser may proceed to enforce
such provisions on behalf of each of such Persons.

10. General.  (a) No failure or delay on the part of the Originator in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power of right preclude any
other or further exercise thereof or the exercise of any other power or right. 
No amendment, modification or waiver of, or consent with respect to, any
provision of this Subordinated Note shall in any event be effective unless
(i) the same shall be in writing and signed and delivered by the Buyer and the
Originator and (ii) all consent required for such actions under the Transaction
Documents shall have been received by the appropriate Persons.

(b) The Originator hereby agrees that it will not (i) institute against, join
any other Person in instituting against or take any action, direct or indirect,
in furtherance or contemplation of instituting against, the Buyer any
bankruptcy, insolvency, winding up, dissolution, receivership, conservatorship
or other similar proceeding or action or (ii) exercise any right of set-off or
recoupment, or assert any counterclaim, against the Buyer, in each case so long
as there shall not have elapsed one year and one day since the Final Payout Date
has occurred.

(c) The Originator expressly recognizes and agrees that the obligations
represented by this Subordinated Note are not secured by any interest in any of
the assets of the Buyer, including, without limitation, any Receivables or
Related Security.

11. No Negotiation.  This Subordinated Note is not negotiable.  Any purported
sale, transfer, assignment or negotiation of this Subordinated Note shall be
void without the prior written consent of ABN AMRO Bank N.V., as Agent.

12. Governing Law.  This Promissory Note shall be deemed to be a contract made
under and governed by the laws of the State of New York.

 

5


--------------------------------------------------------------------------------


13. Captions.  Paragraph captions used in this Subordinated Note are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Subordinated Note.

 

JBH RECEIVABLES LLC

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

s-1


--------------------------------------------------------------------------------